



Exhibit 10.1
AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment of Executive Employment Agreement is entered into as of December
14, 2016 by and between Centene Corporation, a Delaware corporation, together
with its successors and assigns permitted under this Agreement (“Employer”), and
Michael F. Neidorff (the “Executive”).
WHEREAS, the parties entered into that certain Executive Employment Agreement
dated as of November 8, 2004, which has been amended from time to time
(“Agreement”); and
WHEREAS, the parties desire to amend the Agreement in order to extend the
current term of the Agreement and to make various related changes to the
Agreement.
NOW THEREFORE, the parties hereto agree as follows:
1.
As consideration for entering into this Agreement, on the date hereof, Executive
shall be granted a ten year option to purchase 20,000 shares of common stock of
the Employer with a strike price of $57.02 (“2016 Extension Option Grant”) (each
a “2016 Extension Option”). One-third of the 2016 Extension Option Grant will
vest and become non-forfeitable on each of the first three anniversaries of the
date of grant. Once vested, the 2016 Extension Options will remain exercisable
for the balance of their full ten year term.



2.
Section 1(a) is amended so that the first sentence thereof reads as follows:



Subject to earlier termination as provided herein, Employer hereby agrees to
employ and continue in its employ the Executive, and the Executive hereby
accepts such employment and agrees to remain in the employ of Employer, for the
period commencing on the date hereof and ending on the date of the annual
shareholders meeting in 2021 (the “2021 Shareholders’ Meeting”).
3.
Section 2(a) is amended to read as follows:



(a)    Executive’s Position and Title. The Executive’s positions and titles
shall continue to be Chairman, President and Chief Executive Officer of the
Employer. If elected to the Board of Directors (the “Board”) by the Company’s
shareholders, the Executive shall continue to be a member of, and Chairman of,
the Board. If the Board has designated a successor Chief Executive Officer of
the Company on or before December 31, 2019, it is expected that the Executive
will cease to serve as President and Chief Executive Officer of the Company at
the Company’s annual shareholders’ meeting in 2020, but will continue serving as
Executive Chairman of the Board until the 2021 Shareholders’ Meeting, or such
other date as is mutually agreed between the Executive and the Board. Effective
with the 2021 Shareholders’ Meeting, Executive will become Non-Executive
Chairman of the Board. While Executive serves as Executive Chairman of the
Board, the Executive and the Board will mutually agree on his compensation.
4.
Section 2(b) is amended to add new sentences at the end thereof to read as
follows:



As Executive Chairman of the Board, Executive shall continue to report directly
to the Board, and for the avoidance of doubt shall not report to any specific
member of the Board or to any member of management. In addition to performing
his duties as Executive Chairman of the Board, Executive shall assist the new
Chief Executive Officer with transition matters, culture of the Company,
strategy, mergers and acquisitions and community relations, and shall make
himself reasonably available to assist the new Chief Executive Officer with
government affairs, investor relations, investment banking relationships, and
other matters reasonably requested by the Board.
5.
Section 3(d) is amended to add the following sentence to read as follows:



Executive shall continue to vest in all of his outstanding long term incentive
awards while he serves as Chairman of the Board, regardless of whether he is
serving as Executive Chairman or Non-Executive Chairman, and shall fully vest in
any outstanding long term incentives (subject to any performance measures to be
determined at the end of any applicable performance period) upon his ultimate
termination from the Board.





--------------------------------------------------------------------------------





6.
Section 3(g) is amended to add the following sentence to read as follows:



Upon Executive ceasing to be the Executive Chairman of the Board, he may at his
own expense elect to assume the Company’s lease on a Company aircraft.
7.
Section 5(d)(ii) is amended to read as follows:



(ii)    If the Date of Termination occurs on or before December 31, 2017, the
Executive shall be entitled to receive the product of (A) two (2) times (B) the
sum of his (I) then-current Base Salary plus (II) the maximum amount the
Executive could have earned as a Target Bonus for the year of termination if all
goals and targets for payment were achieved (the “Severance Amount”), payable in
cash in substantially equal installments pursuant to Employer’s payroll
practices as in effect from time to time over 24 months. If the Date of
Termination occurs on or after January 1, 2018 and on or before December 31,
2018, the Severance Amount will be the product of (A) one (1) times (B) the sum
of his (I) then-current Base Salary plus (II) the maximum amount the Executive
could have earned as a Target Bonus for the year of termination if all goals and
targets for payment were achieved, which product will be multiplied by a
fraction, the numerator of which is the number of full and fractional months
remaining until December 31, 2018 (but not less than six (6), and the
denominator of which is twelve (12). The amount determined in the preceding
sentence shall be payable in cash in substantially equal installments pursuant
to the Employer’s payroll practices as in effect from time to time over the
number of months used in the numerator in the preceding sentence.
Notwithstanding the foregoing, to the extent delay in payments under this
Section 5(d)(ii) is determined to be necessary to prevent the application of
and/or adverse tax consequences under Code Section 409A, then such payments
shall not commence until the date which is six (6) months after the date of the
Executive’s “separation from service” as that term is defined in regulations or
other guidance issued under Code Section 409A;
8.
The Agreement is affirmed, ratified and continued, as amended hereby.



IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.
MICHAEL F. NEIDORFF
 
CENTENE CORPORATION
/s/ Michael F. Neidorff
 
By: /s/ Robert K. Ditmore
 
 
Its: Lead Director










